719 S.E.2d 40 (2011)
Jerry CONNER, James A. Campbell, James Edward Thomas, Marcus Robinson, and Archie Lee Billings, Petitioners,
v.
NORTH CAROLINA COUNCIL OF STATE, Respondent.
No. 213PA10.
Supreme Court of North Carolina.
December 8, 2011.
David Weiss, Staff Attorney, for Billings, Archie Lee.
Kevin P. Bradley, Durham, for Billings, Archie Lee.
Kenneth J. Rose, for Conner, Jerry.
E. Hardy Lewis, Raleigh, for Conner, Jerry.
Mark J. Kleinschmidt, for Connor, Jerry.
Lucy N. Inman, Raleigh, for Campbell, James A.
Elizabeth F. Kuniholm, Raleigh, for Campbell, James A.
Michael R. Ramos, Shalotte, for Robinson, Marcus.
Geoffrey W. Hosford, Wilmington, for Robinson, Marcus.
Ann Groninger, Charlotte, for Thomas, James Edward.
Robert E. Zaytoun, Raleigh, for Thomas, James Edward.
Thomas J. Pitman, Special Deputy Attorney General, for NC Council of State.

ORDER
Upon consideration of the petition filed by Petitioners on the 14th of November 2011 for rehearing of the decision of this Court pursuant to Rule 31, N.C. Rules of Appellate Procedure, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th of December 2011."